Title: From John Adams to Francis Dana, 5 February 1782
From: Adams, John
To: Dana, Francis




Feby. 5th 1782

Dear Sir

Your favor of Decr. 31st/Jany. 11th 1781.2 I recieved Yesterday, and in an hour or two after the Letters inclosed were sent in to me. As I have not recieved any of my Letters by the Viscount de Noailles or the Marquiss, I was very anxious to know the News and took Advantage of your Permission to open the Letters. That from Mrs. gave me vast pleasure—it put me in Spirits for the whole day. The other was wholly upon Business. You may depend upon it, I shall make use of the Liberty you allow me with great delicacy. The Accounts from America are very favorable—rather too confident that the War is nearly at an End, but not relaxing the string of a Bow. You have seen in the Papers a Requisition to the States, which made a lively Sensation. If the Negotiation for a separate Peace should pass away, there is a Probability of a Connection with the other Enemies of England: but You know this People.
To the Enquiry who will shew me any Glory, the Answer is easy, because there is but one Way to it—Send an Ambassador to the United States of America—Acknowledge their Sovereignty—invite them to a Congress at Vienna with the other belligerent Powers. What can be more simple and certain of success? This would be the brightest Ray of all her Glory: this would endure to all Generations: this would give Peace to Mankind—for every other Power of Europe would follow the Example immediately.
It was the Father I meant, who is now at liberty, by 20.
Have You seen certain Letters of Mr. D. in the Morning Post? Honesty always turns out right. Iniquity never makes Joints and Squares. An honest Man has never any thing to do for his Justification, but to wait for the Testimonies of his Enemies.
I will send a Dictionary to my dear Boy by the first Vessels that go in the Spring. I pity him, to be obliged to make Brick without Straw.

My dear Sir, your’s—

